UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1385


JOE E. TEAGUE, JR.,

                Plaintiff - Appellant,

          v.

NCDOT,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:07-cv-00045-F)


Submitted:   November 30, 2010            Decided:   December 3, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe E. Teague, Jr., Appellant Pro Se.  Ebony Jeanelle Pittman,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joe Edwards Teague, Jr., appeals the district court’s

orders   denying   relief    on   his   motion    seeking   to   re-open   the

appeal period in the underlying civil action.               We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.               Teague v. NCDOT,

No. 5:07-cv-00045-F (E.D.N.C. Dec. 29, 2009; Mar. 8, 2010).                 We

dispense   with    oral     argument    because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                        2